DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings 
(drawings contain informalities, case allowable)
Figures 1 and 2 of the drawings filed on 10/2/2020 are acceptable subject to correction of the informalities indicated below.  
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Figure 1 shows a scheme representing the principles of a G4-FID assay.  Figure 2 shows a scheme representing the principles of a FRET-melting assay.  As noted by inventor in the specification in the descriptions of these figures, these are both assays known in the art (specification page 31, line 17).   
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Applicant is reminded that the Patent and Trademark Office no longer makes drawing changes and that it is applicant's responsibility to ensure that the drawings are corrected in accordance with the instructions set forth above.  

Allowable Subject Matter
Claims 1-11 and 13-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The key to the instant invention is the Markush group of compounds of formula (I).  The closest prior art appears to be Current Opinion in Genetics & Development (2014), 25, pp. 22-29, cited in the IDS.  The reference teaches compounds which are structurally related to those of the instant invention (page 23, Figure 1, compounds PhenDC3 and 360A).  The compounds utilize the instant bridging moieties A and C and terminal heterocycle III.  Significantly, however, the prior art compounds utilize an amide linking moiety (-C(O)N=) while the instant compounds utilize a -C(O)-hydrazone moiety.  There is no motivation to synthesize the instant compounds having a -C(O)-hydrazone linking moiety given the teachings of the cited art.  In short, the cited art does not teach, show, suggest or make obvious the instant compounds, compositions or methods.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/12/2022